DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because the terms “radio frequency signal” and “the resonance module” in lines 5 and 8 of the abstract should be changed to “the radio frequency signal” and “the at least one resonance module”, respectively.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

1. (Currently Amended) A circuit for processing radio frequency signal, comprising: 
a first path; 
at least one second path; and 
at least one resonance module, wherein
the first path comprises at least one radio frequency amplification device;
one end of the at least one second path is connected with the first path through the at least one radio frequency amplification device;
another end of the at least one second path is grounded; 
a first radio frequency current generated by parasitic capacitance of the at least one radio frequency amplification device flows through the at least one second path;

the at least one resonance module is configured to generate a resonance current opposite to the first radio frequency current.

2. (Currently Amended) The circuit for processing the radio frequency signal of claim 1, wherein
the at least one resonance module comprises a first capacitor and a first inductor;
a first end of the first capacitor is connected with the first path;

a second end of the first inductor is connected with the at least one second path.

3. (Currently Amended) The circuit for processing the radio frequency signal of claim 2, wherein
the at least one radio frequency amplification device comprises a first radio frequency amplification device, a second end of the first radio frequency amplification device is connected with an input end;
a third end of the first radio frequency amplification device is connected with an output end; 
the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;
the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the third end of the first radio frequency amplification device;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.
the radio frequency signal of claim 2, wherein
the at least one radio frequency amplification device comprises a first radio frequency amplification device;
a second end of the first radio frequency amplification device is connected with an input end;
a third end of the first radio frequency amplification device is connected with an output end; 
the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;
the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.

the radio frequency signal of claim 3, the at least one resonance module further comprising a second resonance module,[[;]] wherein

a first end of a first capacitor of the second resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the second resonance module is connected with a first end of a first inductor of the second resonance module; and
a second end of the first inductor of the second resonance module is connected with the first end of the first radio frequency amplification device, the second end of the first inductor of the first resonance module and the first end of the second inductor respectively.

6. (Currently Amended) The circuit for processing the radio frequency signal of claim 2, wherein
the at least one radio frequency amplification device comprises a first radio frequency amplification device and a second radio frequency amplification device;
a second end of the first radio frequency amplification device is connected with an input end; 
a first end of the second radio frequency amplification device is connected with a third end of the first radio frequency amplification device;
a third end of the second radio frequency amplification device is connected with an output end; 
the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;

the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the third end of the first radio frequency amplification device and the first end of the second radio frequency amplification device respectively;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the second end of the second inductor.

7. (Currently Amended) The circuit for processing the radio frequency signal of claim 2, wherein 
the at least one radio frequency amplification device comprises a first radio frequency amplification device and a second radio frequency amplification device;
a second end of the first radio frequency amplification device is connected with an input end; 
a first end of the second radio frequency amplification device is connected with a third end of the first radio frequency amplification device;

the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;
the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the third end of the first radio frequency amplification device and the first end of the second radio frequency amplification device respectively;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.

8. (Currently Amended) The circuit for processing the radio frequency signal of claim 2, wherein
the at least one radio frequency amplification device comprises a first radio frequency amplification device and a second radio frequency amplification device;
a second end of the first radio frequency amplification device is connected with an input end;

a third end of the second radio frequency amplification device is connected with an output end;

the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;
the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.

9. (Currently Amended) The circuit for processing the radio frequency signal of claim 6, the at least one resonance module further comprising a second resonance module,[[;]] wherein



a second end of the first capacitor of the second resonance module is connected with a first end of a first inductor of the second resonance module; and
a second end of the first inductor of the second resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.

10. (Currently Amended) The circuit for processing the radio frequency signal of claim 7, the at least one resonance module further comprising a second resonance module,[[;]] wherein

a first end of a first capacitor of the second resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the second resonance module is connected with a first end of a first inductor of the second resonance module; and
a second end of the first inductor of the second resonance module is connected with the first end of the first radio frequency amplification device, the second end of the first inductor of the first resonance module and the first end of the second inductor respectively.

11. (Currently Amended) A communication system comprising the circuit for processing the radio frequency signal of claim 1, wherein the at least one resonance current is at least one radio frequency amplification device, thereby reducing the radio frequency signal flowing into the at least one second path, increasing the radio frequency signal of the first path, and reducing effect of parasitic capacitance on the gain of the circuit and improving the gain and amplification power of the at least one radio frequency amplification device.

12. (Currently Amended) The communication system of claim 11, wherein
the at least one resonance module comprises a first capacitor and a first inductor;
a first end of the first capacitor is connected with the first path;
a second end of the first capacitor is connected with a first end of the first inductor; and
a second end of the first inductor is connected with the at least one second path.

13. (Currently Amended) The communication system of claim 12, wherein
the at least one radio frequency amplification device comprises a first radio frequency amplification device, a second end of the first radio frequency amplification device is connected with an input end;
a third end of the first radio frequency amplification device is connected with an output end; 
the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;
the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the third end of the first radio frequency amplification device;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.

14. (Currently Amended) The communication system of claim 12, wherein
the at least one radio frequency amplification device comprises a first radio frequency amplification device;
a second end of the first radio frequency amplification device is connected with an input end;
a third end of the first radio frequency amplification device is connected with an output end; 
the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;
at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.

15. (Currently Amended) The communication system of claim 13, the at least one resonance module further comprising a second resonance module,[[;]] wherein

a first end of a first capacitor of the second resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the second resonance module is connected with a first end of a first inductor of the second resonance module; and
a second end of the first inductor of the second resonance module is connected with the first end of the first radio frequency amplification device, the second end of the first inductor of the first resonance module and the first end of the second inductor respectively.



the at least one radio frequency amplification device comprises a first radio frequency amplification device and a second radio frequency amplification device;
a second end of the first radio frequency amplification device is connected with an input end; 
a first end of the second radio frequency amplification device is connected with a third end of the first radio frequency amplification device;
a third end of the second radio frequency amplification device is connected with an output end; 
the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;

the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the third end of the first radio frequency amplification device and the first end of the second radio frequency amplification device respectively;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the second end of the second inductor.


the at least one radio frequency amplification device comprises a first radio frequency amplification device and a second radio frequency amplification device;
a second end of the first radio frequency amplification device is connected with an input end; 
a first end of the second radio frequency amplification device is connected with a third end of the first radio frequency amplification device;
a third end of the second radio frequency amplification device is connected with an output end; 
the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;
the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the third end of the first radio frequency amplification device and the first end of the second radio frequency amplification device respectively;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.


the at least one radio frequency amplification device comprises a first radio frequency amplification device and a second radio frequency amplification device;
a second end of the first radio frequency amplification device is connected with an input end;
a first end of the second radio frequency amplification device is connected with a third end of the first radio frequency amplification device;
a third end of the second radio frequency amplification device is connected with an output end;

the at least one second path comprises a second inductor, a first end of the second inductor is connected with a first end of the first radio frequency amplification device,[[;]] and a second end of the second inductor is grounded;
the at least one resonance module 
a first end of a first capacitor of the first resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the first resonance module is connected with a first end of a first inductor of the first resonance module; and
a second end of the first inductor of the first resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.

the at least one resonance module further comprising a second resonance module,[[;]] wherein

a first end of a first capacitor of the second resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the second resonance module is connected with a first end of a first inductor of the second resonance module; and
a second end of the first inductor of the second resonance module is connected with the first end of the first radio frequency amplification device and the first end of the second inductor respectively.

20. (Currently Amended) The communication system of claim 17, the at least one resonance module further comprising a second resonance module,[[;]] wherein

a first end of a first capacitor of the second resonance module is connected with the second end of the first radio frequency amplification device;
a second end of the first capacitor of the second resonance module is connected with a first end of a first inductor of the second resonance module; and
a second end of the first inductor of the second resonance module is connected with the first end of the first radio frequency amplification device, the second end of the first inductor of the first resonance module and the first end of the second inductor respectively.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The claimed limitation of “the resonance module is configured to generate a resonance current opposite to the first radio frequency current” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blednov relates to a power amplifier device having a power amplifier IC device.
Yan et al. relates to an RF isolation switch circuit includes a first control input conductor, a second control input conductor, an RF signal input led, an RF signal output lead, a main transistor, a gate-to-source shorting circuit, and a pair of resistors.
Geddada et al. relates to a transmitter amplifier having an output terminal communicatively coupled to a transmission line to output a first set of RF signals to an antenna.

Hushek et al. relates to a RF coil array for a magnetic resonance imaging (MRI) system includes a distributed capacitance loop portion comprising two parallel wire conductors. 
This application is in condition for allowance except for the following formal matters: 
The objections to the specification and claims 1-20 stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632